TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00349-CV



                               Pablo Delagarza, Jr., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. 31,385, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Pablo Delagarza, Jr. filed a motion requesting that his appeal be dismissed.

See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                             Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: September 24, 2007